Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on July 23, 2008 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SINO SHIPPING HOLDINGS INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 84-0789885 (I.R.S. Employer Identification Number) No. 950 Dalian Road Hi-Shanghai 8th Building, 5th Floor Shanghai, China F4 200000 (Address of Principal Executive Offices) Consulting Agreement with Jianguo Wang (Full title of the plan) Mr. Xinyu Zhang Chief Executive Officer and President Sino Shipping Holdings Inc. No. 950 Dalian Road Hi-Shanghai 8th Building, 5th Floor Shanghai, China F4 200000 (Name and Address of Agent For Service) 011-86-21-5595-5927 (Telephone number, including area code, of agent for service) Copies to: Len Breslow, Esq. Breslow & Walker, LLP 100 Jericho Quadrangle Jericho, New York 11753 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Proposed maximum Proposed maximum Amount of securities to Amount to be offering price per aggregate offering registration be registered registered (1) share(2) price(2) fee Common Stock, par value 150,000 $4.40 $660,000 $25.94 $.0001 per share Pursuant to Rule 416 under the Securities Act of 1933, as amended, this Registration Statement shall be deemed to cover such indeterminable number of additional shares as may be issued as a result of a stock split, stock dividend, or similar capital adjustment. Pursuant to Rule 457(c) and (h), the proposed maximum offering price per share and the proposed maximum aggregate offering price have been calculated on the basis of the average high and low price per share of our common stock on July 18, 2008. EXPLANATORY NOTE This Registration Statement includes a reoffer prospectus prepared in accordance with the requirements of Part I of Form S-3 under the Securities Act. Pursuant to Instruction C of Form S-8, the reoffer prospectus may be used for reoffers and resales of the 150,000 shares of our common stock which have been acquired by the selling stockholder named in the reoffer prospectus. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS Item 1. Plan Information .* Item 2. Registrant Information and Employee Plan Annual Information .* * The information required by Part I to be contained in the Section 10(a) prospectus is omitted from this Registration Statement in accordance with Rule 428 of the Securities Act of 1933 and the Note to Part I of Form S-8. PROSPECTUS SHARES SINO SHIPPING HOLDINGS INC. Common Stock This prospectus relates to the proposed resale from time to time of up to 150,000 shares of our common stock (the Shares) by the selling stockholder named in this prospectus (the Selling Stockholder). We will receive no part of the proceeds from any sales made under this prospectus. The Shares may be offered by the Selling Stockholder from time to time in one or more transactions in the over-the-counter market at prices prevailing therein, in negotiated transactions at such prices as may be agreed upon, or in a combination of such methods of sale. The price at which any of the Shares may be sold, and the commissions, if any, paid in connection with any such sale, are unknown and may vary from transaction to transaction. We will bear all expenses of registration incurred in connection with the offering being made by this reoffer prospectus, except for any brokerage commissions and other expenses which shall be borne by the Selling Stockholder. The Securities and Exchange Commission may take the view that, under certain circumstances, the Selling Stockholder and any broker-dealers or agents that participate with the Selling Stockholder in the distribution of the Shares may be deemed to be underwriters within the meaning of the Securities Act of 1933, as amended. Commissions, discounts or concessions received by any such broker-dealer or agent may be deemed to be underwriting commissions under the Securities Act. See Selling Stockholders and Plan of Distribution. Shares of our common stock are traded on the OTC Bulletin Board under the symbol SSHZ. On
